DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on December 10, 2020 has been entered. Claims 1 and 4 have been amended. Claims 10-11 were previously canceled. Claims 8-9 and 12-22 are newly canceled. Claims 23-35 have been added. Claims 1-7 and 23-35 are still pending in this application, with claims 1 and 27 being independent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouellette et al. (U.S. PGPub 2016/0109882), hereinafter referred to as Ouellette.
Regarding claim 1, Ouellette discloses a system comprising, for an aircraft: 
a plurality of flight devices configured to control aircraft operation (pilot sidesticks comprising priority buttons, trim buttons and position sensors; See Fig. 1, #12, #14, #24, #26, #32, #34, #40 and #42); 
at least three flight computers configured to command operation of the plurality of flight devices (triple redundant system with three flight control computers; See Fig. 1, #10); and 
a plurality of switches comprising a first switch set and a second switch set (triple redundant signal interface units; See Fig. 1, #22), 
wherein the first switch set is communicatively connected directly to each of the at least three flight computers (#22 connected via #20 to #10; See Fig. 1); 
wherein the second switch set is communicatively connected directly to each of the at least three flight computers (#22 connected via #20 to #10; See Fig. 1); 
wherein the first switch set is directly communicatively connected to each of the plurality of flight devices (#22 connected via #28, #30, #36, #38, #44 and #46 to #12, #14, #24, #26, #32, #34, #40 and #42; See Fig. 1); 
wherein the second switch set is directly communicatively connected to each of the plurality of flight devices (#22 connected via #28, #30, #36, #38, #44 and #46 to #12, #14, #24, #26, #32, #34, #40 and #42; See Fig. 1); and 
wherein the first switch set is communicatively isolated from the second switch set (each signal interface unit is connected to the various devices and computers but not to themselves, therefore making them isolated from each other; See Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chedas et al. (U.S. PGPub 2016/0112151), hereinafter referred to as Chedas in view of Ouelette.
Regarding claim 1, Chedas teaches a system comprising, for an aircraft (an avionic system; See Fig. 4): 
engine thrust, extension of slats and flaps, etc.); 
at least three flight computers configured to command operation of the plurality of flight devices (flight management computer for calculating aircraft flight paths and flight plans and supplying appropriate guidance set points to the pilot or the automatic pilot to follow the calculated flight path and flight guidance computers for supplying indications to aeronautical equipment in order to follow a predefined flight path; See Fig. 4, #411, #412, #420 and #430); and
a plurality of switches comprising a first switch set and a second switch set (switches; See Fig. 4, #413 and #414), 
wherein the first switch set is communicatively connected to each of the at least three flight computers (See Fig. 4); 
wherein the second switch set is communicatively connected to each of the at least three flight computers (See Fig. 4); 
wherein the first switch set is communicatively connected to each of the plurality of flight devices (connected via the FMC and FGC; See Fig. 4); 
wherein the second switch set is communicatively connected to each of the plurality of flight devices (connected via the FMC and FGC; ; See Fig. 4); and 
wherein the first switch set is communicatively isolated from the second switch set (opposite sides of the system; See Fig. 4). 

Ouellette teaches wherein the first switch set is communicatively connected directly to each of the at least three flight computers (#22 connected via #20 to #10; See Fig. 1), wherein the second switch set is communicatively connected directly to each of the at least three flight computers (#22 connected via #20 to #10; See Fig. 1), wherein the first switch set is directly communicatively connected to each of the plurality of flight devices (#22 connected via #28, #30, #36, #38, #44 and #46 to #12, #14, #24, #26, #32, #34, #40 and #42; See Fig. 1), wherein the second switch set is directly communicatively connected to each of the plurality of flight devices (#22 connected via #28, #30, #36, #38, #44 and #46 to #12, #14, #24, #26, #32, #34, #40 and #42; See Fig. 1).
	Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas to include wherein the first switch set is communicatively connected directly to each of the at least three flight computers, wherein the second switch set is communicatively connected directly to each of the at least three flight computers, wherein the first switch set is directly communicatively connected to each of the plurality of flight devices, wherein the second switch set is directly communicatively connected to each of the plurality of flight devices taught by Ouellette in order to optimize communication.
	
Regarding claim 2, Chedas further teaches the system of claim 1, further comprising individual Ethernet cables connecting:
The AFDX bus (Avionics Full-DupleX Ethernet switching), standardized by the ARINC 664 standard, part 7, proposes an Ethernet type bus complying with specific safety constraints. The first transmission channel is an AFDX data bus. ; See [0008], [0021] and [0060]), and 
the second switch set to each of the at least three flight computers and each of the plurality of flight devices (The AFDX bus (Avionics Full-DupleX Ethernet switching), standardized by the ARINC 664 standard, part 7, proposes an Ethernet type bus complying with specific safety constraints. The first transmission channel is an AFDX data bus. ; See [0008], [0021] and [0060]). 

Regarding claim 23, Chedas further teaches the system of claim 1, wherein each of the at least three flight computers is configured to receive aircraft state information and generate commands based on the aircraft state information (flight management computer for calculating aircraft flight paths and flight plans and supplying appropriate guidance set points to the pilot or the automatic pilot to follow the calculated flight path and flight guidance computers for supplying indications to aeronautical equipment in order to follow a predefined flight path; See [0034]).  

	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chedas in view of Ouellette as applied to claim 1 above, and further in view of Binder et al. (U.S. PGPub 2013/0201316), hereinafter referred to as Binder.
Regarding claim 3, Chedas in view of Ouellette fails to teach the system of claim 1, wherein the plurality of flight devices comprises an avionics gateway, wherein the individual Ethernet cables comprise a power over Ethernet connection between the avionics gateway and the first switch set, wherein the power over Ethernet connection between the avionics gateway and the first switch set is configured to operate at a power of at least 20 Watts.  
Binder teaches having a gateway (See [0483]), communicating using power over Ethernet connectivity (See [0483]) and having a power of at least 20 Watts (up to 25.5 Watts of power, implies that you can have at least 20 Watts; See [0483]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas in view of Ouellette to include wherein the plurality of flight devices comprises an avionics gateway, wherein the individual Ethernet cables comprise a power over Ethernet connection between the avionics gateway and the first switch set, wherein the power over Ethernet connection between the avionics gateway and the first switch set is configured to operate at a power of at least 20 Watts taught by Binder in order to optimize power.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chedas in view of Ouellette as applied to claim 1 above, and further in view of Michaels (U.S. PGPub 2016/0294882), hereinafter referred to as Michaels.
Regarding claim 4, Chedas Ouellette fails to teach the system of claim 1, wherein the first switch set comprises two switches, wherein each switch in the first switch set is communicatively connected directly to a remainder of the switches in the first switch set, wherein the second switch set comprises two switches, wherein each switch in the second switch set is communicatively connected directly to a remainder of the switches in the second switch set.  
Michaels teaches having a plurality of switches connected to different flight computers and each other, wherein Examiner interprets network switches 550-1 and 550-3 as the first set and 550-2 and 550-4 as the second set of switches (See Fig. 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas in view of Ouellette to include wherein the first switch set comprises two switches, wherein each switch in the first switch set is communicatively connected to a remainder of the switches in the first switch set, wherein the second switch set comprises two switches, wherein each switch in the second switch set is communicatively connected to a remainder of the switches in the second switch set taught by Michaels in order to optimize communication and proactively prepare for failure by implementing redundancy protocols.

Regarding claim 5, Chedas fails to teach the system of claim 4, wherein the first switch set comprises at least three switches, wherein each of the at least three flight 
Ouellette teaches having individual connections from the flight computers to the switch sets (#22 connected via #20 to #10; See Fig. 1).
	Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas to include wherein each of the at least three flight computers is communicatively connected by an individual cable to a different switch within the first switch set taught by Ouellette in order to optimize communication.
Chedas in view of Ouellette still fails to teach of the first switch set comprising at least three switches.
While Michaels only shows four switches in Fig. 5, it is mentioned that additional switches can be included, therefore implying that there could be three switches per set (See Fig. 5 and [0024]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas in view of Ouellette to include wherein the first switch set comprises at least three switches, taught by Michaels in order to optimize communication and proactively prepare for failure by implementing redundancy protocols.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chedas in view of Ouellette as applied to claim 1 above, and further in view of Senkel et al. (U.S. PGPub 2015/0012154), hereinafter referred to as Senkel.

Senkel teaches having a plurality of batteries (5a-m) connected to a plurality of components using a cable (See Fig. 7, #5a-m and the Battery Arrangement Table between [0032] and [0033]), wherein each energy accumulator can be electrically separated from the other (See [0031]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas in view of Ouellette to include a first set of power sources connected by a power connection to the first switch set and a second set of power sources connected by a different power connection to the second switch set taught by Senkel in order to optimize power consumption and provide for redundancy of power.

Regarding claim 7, Chedas in view of Ouellette fails to teach the system of claim 1, further comprising a first set of power sources and a second set of power sources, wherein the first set of power sources comprises a first battery and a second battery, wherein the first battery and the second battery are connected to the first switch set via a first power cable and a second power cable, respectively, wherein the second set of power sources comprises a third battery and a fourth battery, wherein the second battery and the third battery are connected to the second switch set via a third power cable and a fourth power cable, respectively, and wherein the first set of power sources is electrically isolated from the second set of power sources. 
5a-m) connected to a plurality of components using a cable (See Fig. 7, #5a-m and the Battery Arrangement Table between [0032] and [0033]), wherein each energy accumulator can be electrically separated from the other (See [0031]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas in view of Ouellette to include a first set of power sources and a second set of power sources, wherein the first set of power sources comprises a first battery and a second battery, wherein the first battery and the second battery are connected to the first switch set via a first power cable and a second power cable, respectively, wherein the second set of power sources comprises a third battery and a fourth battery, wherein the second battery and the third battery are connected to the second switch set via a third power cable and a fourth power cable, respectively, and wherein the first set of power sources is electrically isolated from the second set of power sources taught by Senkel in order to optimize power consumption and provide for redundancy of power.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chedas in view of Ouellette as applied to claim 23 above, and further in view of Cutler et al. (U.S. PGPub 2018/0239366), hereinafter referred to as Cutler.
Regarding claim 24, Chedas in view of Ouellette fails to teach the system of claim 23, wherein: the first switch set is configured to receive the commands generated by each of the flight computers; the second switch set is configured to receive the commands generated by each of the flight computers; the first switch set and the second switch set are configured to send a first selected command and a second selected 
Cutler teaches wherein: the first switch set is configured to receive the commands generated by each of the flight computers (The flight computers provide information to the decision unit, wherein the decision unit is interpreted as the first switch set); the second switch set is configured to receive the commands generated by each of the flight computers (The flight computers provide information to the decision unit, wherein Examiner interprets the redundancy aspect associated with the decision unit to allow for there to be multiple decision units associated with the different sets of flight computers and flight devices; See [0023]-[0024]); the first switch set and the second switch set are configured to send a first selected command and a second selected command to a flight device, respectively (The decision unit provides instructions to actuator 1_208, actuator 2_210, actuator 3_212, and actuator 4_214, wherein as indicated above, Examiner has interpreted the redundancy features of the decision unit to allow for there to be multiple decision units associated with the different sets of flight computers and flight devices; See [0023]-[0024]); the first selected command is selected from commands received by the first switch set based on a voting scheme, wherein the voting scheme checks for agreement between the commands received by the first switch set (The decision unit may use a voting scheme. For example, in the event flight computer_1 200 and flight computer_2 202 produced a same instruction for actuator_1 208 but flight computer_3 204 did not, the decision unit may pass on the instruction that a majority of the flight computers agreed upon; See [0023]); and the second selected command is selected from commands received by the second switch set based on a second voting scheme, wherein the second voting scheme checks for agreement between the commands received by the second switch set (The decision unit may use a voting scheme. For example, in the event flight computer_1 200 and flight computer_2 202 produced a same instruction for actuator_1 208 but flight computer_3 204 did not, the decision unit may pass on the instruction that a majority of the flight computers agreed upon; See [0023]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas in view of Ouellette to include wherein: the first switch set is configured to receive the commands generated by each of the flight computers; the second switch set is configured to receive the commands generated by each of the flight computers; the first switch set and the second switch set are configured to send a first selected command and a second selected command to a flight device, respectively; the first selected command is selected from commands received by the first switch set based on a voting scheme, wherein the voting scheme checks for agreement between the commands received by the first switch set; and the second selected command is selected from commands received by the second switch set based on a second voting scheme, wherein .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chedas in view of Ouellette as applied to claim 23 above, and further in view of Cutler and McIntyre et al. (U.S. PGPub 2010/0100260), hereinafter referred to as McIntyre.
Regarding claim 25, Chedas further teaches the system of claim 23, wherein the flight devices are configured to receive the commands generated by each of the flight computers (flight management computer for calculating aircraft flight paths and flight plans and supplying appropriate guidance set points to the pilot or the automatic pilot to follow the calculated flight path and flight guidance computers for supplying indications to aeronautical equipment in order to follow a predefined flight path; See [0034]), but fails to teach wherein the flight devices are configured to selectively execute the commands based on a voting scheme and fault indicators associated with unreliable data.  
Chedas in view of Ouellette also fails to teach of the limitation.
Cutler teaches wherein the flight devices are configured to receive the commands generated by each of the flight computers (Inputs are provided to flight computer_1 200, flight computer_2 202, and flight computer_3 204. The flight computers provide information to the decision unit. The flight computers may each separately determine instructions for all actuators of the aircraft. The decision unit provides instructions to actuator 1_208, actuator 2_210, actuator 3_212, and actuator 4_214; See [0023]) and wherein the flight devices are configured to selectively execute the commands based on a voting The decision unit may be used to determine which instructions to provide to the actuators. The decision unit may use a voting scheme; See [0023]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas in view of Ouellette to include wherein the flight devices are configured to selectively execute the commands based on a voting scheme taught by Cutler in order to optimize redundancy and minimize fault.
Chedas in view of Ouellette and Cutler fails to teach of the fault indicators associated with unreliable data.
McIntyre teaches fault indicators associated with unreliable data ([0049] validating data from the redundant sensors with synthetic data. See also [0062]-[0064]). McIntyre’s validations are fault indicators associated with unreliable data as claimed. 
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas in view of Ouellette and Cutler to include fault indicators associated with unreliable data taught by McIntyre in order to improve reliability of collected air sensors data.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chedas in view of Ouellette as applied to claim 23 above, and further in view of McIntyre.
Regarding claim 26, Chedas fails to teach the system of claim 23, wherein the aircraft state information comprises sensor information collected by a first flight device and a second flight device, wherein the first flight device and the second flight device 
Ouellette teaches wherein the aircraft state information comprises sensor information collected by a first flight device and a second flight device, wherein the first flight device and the second flight device collect redundant sensor information (each sidestick 12, 14 typically includes a number of sensors or transducers 32, 34 (e.g., differential transducers) that sense sidestick movement or position in accordance with desired pitch and roll movements of the aircraft initiated by the pilot or co-pilot. The redundant sensed signals on the lines 36, 38 may be provided to the signal interface units 22 and then on to the aircraft flight control computers 10 or electronic boxes 10 which then issues the appropriate control commands to the corresponding actuators to move the associated flight control surfaces of the aircraft to effectuate the desired pitch and/or roll movement of the aircraft; See [0078]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas to include wherein the aircraft state information comprises sensor information collected by a first flight device and a second flight device, wherein the first flight device and the second flight device collect redundant sensor information taught by Ouellette in order to optimize communication.
Chedas in view of Ouellette still fails to teach wherein the aircraft state information further comprises fault indicators associated with unreliable data.  
McIntyre teaches fault indicators associated with unreliable data ([0049] validating data from the redundant sensors with synthetic data. See also [0062]-[0064]). McIntyre’s validations are fault indicators associated with unreliable data as claimed. 
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas in view of Ouellette to include wherein the aircraft state information further comprises fault indicators associated with unreliable data taught by McIntyre in order to improve reliability of collected air sensors data.

Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ouellette in view of Senkel et al. (U.S. PGPub 2015/0012154), hereinafter referred to as Senkel.
Regarding claim 27, Ouellette teaches a system comprising, for an aircraft: 
a plurality of flight devices configured to control aircraft operation (pilot sidesticks comprising priority buttons, trim buttons and position sensors; See Fig. 1, #12, #14, #24, #26, #32, #34, #40 and #42); 
at least three flight computers configured to command operation of the plurality of flight devices (triple redundant system with three flight control computers; See Fig. 1, #10); and 
a plurality of switches comprising a first switch set and a second switch set (triple redundant signal interface units; See Fig. 1, #22), 
wherein the first switch set is communicatively connected directly to each of the at least three flight computers (#22 connected via #20 to #10; See Fig. 1); 
#22 connected via #20 to #10; See Fig. 1); 
wherein the first switch set is directly communicatively connected to each of the plurality of flight devices (#22 connected via #28, #30, #36, #38, #44 and #46 to #12, #14, #24, #26, #32, #34, #40 and #42; See Fig. 1); and
wherein the second switch set is directly communicatively connected to each of the plurality of flight devices (#22 connected via #28, #30, #36, #38, #44 and #46 to #12, #14, #24, #26, #32, #34, #40 and #42; See Fig. 1).
While Ouellette teaches wherein the first switch set is communicatively isolated from the second switch set (each signal interface unit is connected to the various devices and computers but not to themselves, therefore making them isolated from each other; See Fig. 1), it fails to explicitly teach wherein the first switch set and a first flight computer of the at least three flight computers are electrically isolated from the second switch set and a second flight computer of the at least three flight computers.
Senkel teaches having a plurality of batteries (5a-m) connected to a plurality of components using a cable (See Fig. 7, #5a-m and the Battery Arrangement Table between [0032] and [0033]), wherein each energy accumulator can be electrically separated from the other (See [0031]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Ouellette to 

Regarding claim 35, Ouellette further teaches the system of claim 27, further comprising the aircraft (aircraft; See Fig. 1).

Claims 27, 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chedas in view of Ouellette in further view of Senkel.
Regarding claim 27, Chedas teaches a system comprising, for an aircraft (an avionic system; See Fig. 4): 
a plurality of flight devices configured to control aircraft operation (engine thrust, extension of slats and flaps, etc.); 
at least three flight computers configured to command operation of the plurality of flight devices (flight management computer for calculating aircraft flight paths and flight plans and supplying appropriate guidance set points to the pilot or the automatic pilot to follow the calculated flight path and flight guidance computers for supplying indications to aeronautical equipment in order to follow a predefined flight path; See Fig. 4, #411, #412, #420 and #430); and
a plurality of switches comprising a first switch set and a second switch set (switches; See Fig. 4, #413 and #414), 
See Fig. 4); 
wherein the second switch set is communicatively connected to each of the at least three flight computers (See Fig. 4); 
wherein the first switch set is communicatively connected to each of the plurality of flight devices (connected via the FMC and FGC; See Fig. 4); and
wherein the second switch set is communicatively connected to each of the plurality of flight devices (connected via the FMC and FGC; ; See Fig. 4). 
While Chedas teaches of having the various flights devices, flight computers and switch sets, it fails to explicitly teach that the direct connection between the various components. Additionally, while Chedas teaches wherein the first switch set is communicatively isolated from the second switch set (opposite sides of the system; See Fig. 4), it fails to teach wherein the first switch set and a first flight computer of the at least three flight computers are electrically isolated from the second switch set and a second flight computer of the at least three flight computers.  
Ouellette teaches wherein the first switch set is communicatively connected directly to each of the at least three flight computers (#22 connected via #20 to #10; See Fig. 1), wherein the second switch set is communicatively connected directly to each of the at least three flight computers (#22 connected via #20 to #10; See Fig. 1), wherein the first switch set is directly communicatively connected to each of the plurality of flight devices (#22 connected via #28, #30, #36, #38, #44 and #46 to #12, #14, #24, #26, #32, #34, #40 and #42; See Fig. 1), wherein the second #22 connected via #28, #30, #36, #38, #44 and #46 to #12, #14, #24, #26, #32, #34, #40 and #42; See Fig. 1).
	Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas to include wherein the first switch set is communicatively connected directly to each of the at least three flight computers, wherein the second switch set is communicatively connected directly to each of the at least three flight computers, wherein the first switch set is directly communicatively connected to each of the plurality of flight devices, wherein the second switch set is directly communicatively connected to each of the plurality of flight devices taught by Ouellette in order to optimize communication.
Chedas in view of Ouellette still fails to teach wherein the first switch set and a first flight computer of the at least three flight computers are electrically isolated from the second switch set and a second flight computer of the at least three flight computers.  
Senkel teaches having a plurality of batteries (5a-m) connected to a plurality of components using a cable (See Fig. 7, #5a-m and the Battery Arrangement Table between [0032] and [0033]), wherein each energy accumulator can be electrically separated from the other (See [0031]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas in view of Ouellette to include wherein the first switch set and a first flight computer of the at least three flight computers are electrically isolated from the second switch set and a second flight computer of the at least three flight computers taught by Senkel in order to optimize power consumption and provide for redundancy of power.

Senkel teaches having a plurality of batteries (5a-m) connected to a plurality of components using a cable (See Fig. 7, #5a-m and the Battery Arrangement Table between [0032] and [0033]), wherein each energy accumulator can be electrically separated from the other (See [0031]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas in view of Ouellette to include a first set of power sources connected by a power connection to the first switch set and a second set of power sources connected by a different power connection to the second switch set taught by Senkel in order to optimize power consumption and provide for redundancy of power.

Regarding claim 35, Chedas further teaches the system of claim 27, further comprising the aircraft (an avionic system for an aircraft; See Fig. 4).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chedas in view of Ouellette and Senkel as applied to claim 27 above, and further in view of Steinman (U.S. Patent No. 6,625,033), hereinafter referred to as Steinman.
Regarding claim 28, Chedas fails to teach the system of claim 27, wherein the at least three flight computers are contained inside grounded electromagnetic-shielding 
Ouellette teaches redundant flight control elements isolated to different electronics boxes (See Fig. 1 and [0071]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas to include isolating the plurality of flight computer and switches taught by Ouellette in order to optimize communication and minimize common area faults such as from an object impact or damage to an area of the aircraft.
Chedas in view of Ouellette and Senkel fails to teach wherein the three flight computers and switches are contained inside grounded EMI enclosures.
Steinman teaches wherein the at least three flight computers are contained inside grounded electromagnetic-shielding enclosures, and wherein each of the plurality of switches is contained inside different grounded EMI enclosures (further difficulty in such a rack mounted switch configuration is that the integrated circuits themselves produce electromagnetic interference (EMI). This EMI may be large enough to interfere with other integrated circuits within the switch components of the rack and even to cause disruption in the back plane coupling the switch components. Further, the Federal Communications Commission limits the amount of EMI energy that may be produced by devices of this type. Thus, it is important to either design the switch components to minimize EMI or to provide adequate shielding for the switch components; See col. 2, lines 15-25).
.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Chedas in view of Ouellette and Senkel as applied to claim 27 above, and further in view of Yeh’s “Triple-Triple Redundant 777 Primary Flight Computer”, hereinafter referred to as Yeh.
Regarding claim 29, Chedas in view of Ouellette and Senkel fails to teach the system of claim 27, wherein the first flight computer is physically separated from the second flight computer by at least a predetermined distance, wherein the predetermined distance is based on impact survivability.  
Yeh teaches wherein the first flight computer is physically separated from the second flight computer by at least a predetermined distance and wherein the predetermined distance is based on impact survivability (fly-by-wire aircraft design constraints including isolation and separation of redundant flight control elements to the greatest extent possible.  This minimizes the possibility of loss of function due to common-mode or common area faults.  Common mode/common area faults includes impact of objects and structural damage – i.e. impact survivability; See page 300, “3. FBW Design Constraints”).   
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas in view of Ouellette and Senkel to include wherein the first flight computer is physically separated from the second flight computer by at least a predetermined distance and wherein the predetermined distance is based on impact survivability taught by Yeh in order to minimize common area faults such as from an object impact or damage to an area of the aircraft.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chedas in view of Ouellette and Senkel as applied to claim 30 above, and further in view of Binder et al. (U.S. PGPub 2013/0201316), hereinafter referred to as Binder.
Regarding claim 31, Chedas further teaches the system of claim 30, further comprising wherein the at least three flight computers are communicatively isolated from each other (See Fig. 5), but fails to teach power over Ethernet cables connecting: the plurality of switches, the at least three flight computers, and the plurality of flight devices.
Chedas in view of Ouellette and Senkel also fails to teach of the limitation.
Binder teaches communicating using power over Ethernet connectivity (See [0483]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas in view 

Regarding claim 32, Chedas in view of Ouellette fails to teach the system of claim 31, wherein the first set of power sources comprises a first battery and a second battery, wherein the first battery is contained inside a grounded EMI enclosure which does not contain the second battery, wherein the second set of power sources comprises a third battery and a fourth battery, wherein the third battery is contained inside a different grounded EMI enclosure which does not contain the fourth battery, wherein the first set of power sources is electrically isolated from the second set of power sources.  
Senkel teaches having a plurality of batteries (5a-m) connected to a plurality of components using a cable (See Fig. 7, #5a-m and the Battery Arrangement Table between [0032] and [0033]), wherein each energy accumulator can be electrically separated from the other (See [0031]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas in view of Ouellette to include wherein the first set of power sources comprises a first battery and a second battery, wherein the first battery is contained inside a grounded EMI enclosure which does not contain the second battery, wherein the second set of power sources comprises a third battery and a fourth battery, wherein the third battery is contained inside a different grounded EMI enclosure which does not contain the fourth battery, wherein the first set of power sources is electrically isolated from the second set of power sources taught by Senkel in order to optimize power consumption and provide for redundancy of power.
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Chedas in view of Ouellette and Senkel as applied to claim 27 above, and further in view of Michaels.
Regarding claim 33, Chedas further teaches the system of claim 27, wherein the first switch set is communicatively isolated from the second switch set (opposite sides of the system; See Fig. 4), but fails to teach wherein the first switch set comprises two switches, wherein each switch in the first switch set is communicatively connected to a remainder of the switches in the first switch set, wherein the second switch set comprises two switches, wherein each switch in the second switch set is communicatively connected to a remainder of the switches in the second switch set. Chedas in view of Ouellette and Senkel also fails to teach the limitations.
Michaels teaches having a plurality of switches connected to different flight computers and each other, wherein Examiner interprets network switches 550-1 and 550-3 as the first set and 550-2 and 550-4 as the second set of switches (See Fig. 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas in view of Ouellette and Senkel to include wherein the first switch set comprises two switches, wherein each switch in the first switch set is communicatively connected to a remainder of the switches in the first switch set, wherein the second switch set comprises two switches, wherein each switch in the second switch set is communicatively connected to a remainder of the switches in the second switch set taught by Michaels in order to optimize communication and proactively prepare for failure by implementing redundancy protocols.


While Michaels only shows four switches in Fig. 5, it is mentioned that additional switches can be included, therefore implying that there could be three switches per set (See Fig. 5 and [0024]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Chedas in view of Ouellette and Senkel to include wherein the first switch set comprises at least three switches, wherein each of the at least three flight computers is communicatively connected by an individual cable to a different switch within the first switch set taught by Michaels in order to optimize communication and proactively prepare for failure by implementing redundancy protocols.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely solely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pages 10-13 of the Applicants’ Response, Applicants state that Chedas et al. (U.S. PGPub 2016/0112151), hereinafter referred to as Chedas fails to teach of wherein the first switch set is communicatively connected directly to each of the at least 
Examiner agrees and has thus introduced Ouellette et al. (U.S. PGPub 2016/0109882), hereinafter referred to as Ouellette, which shows a triple redundant system with three flight control computers (See Fig. 1, #10), a plurality of switches comprising a first switch set and a second switch set (triple redundant signal interface units; See Fig. 1, #22), wherein the first switch set is communicatively connected directly to each of the at least three flight computers (#22 connected via #20 to #10; See Fig. 1); wherein the second switch set is communicatively connected directly to each of the at least three flight computers (#22 connected via #20 to #10; See Fig. 1); wherein the first switch set is directly communicatively connected to each of the plurality of flight devices (#22 connected via #28, #30, #36, #38, #44 and #46 to #12, #14, #24, #26, #32, #34, #40 and #42; See Fig. 1); and wherein the second switch set is directly communicatively connected to each of the plurality of flight devices (#22 connected via #28, #30, #36, #38, #44 and #46 to #12, #14, #24, #26, #32, #34, #40 and #42; See Fig. 1).

Applicant's arguments filed December 10, 2020 have been fully considered but they are not persuasive.
On pages 13-15 of the Applicants’ Response, Applicants state that Michaels (U.S. PGPub 2016/0294882), hereinafter referred to as Michaels fails to teach the first switch set is communicatively isolated from the second switch set as claimed in claim 4 
Examiner respectfully disagrees in that Ouellette and Chedas teach having the first and second sets of switches communicatively isolated. Michaels is only being used to show that there can be a number of switches within an airplane that can be interpreted as separate groups depending on connectivity. While the various switches can all be considered a single group, there is no indication in Michaels that they can’t also be considered different combinations of groups based on their connections. Taking the broadest reasonable interpretation into consideration, Examiner maintains that the groups are interpreted as network switches 550-1 and 550-3 as the first set and 550-2 and 550-4 as the second set of switches.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        1/13/2021